Citation Nr: 0201741	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  99-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left hand (Muscle Group IX), 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February to 
October of 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

In the appealed rating decision, the RO continued a 20 
percent evaluation for the veteran's left hand disorder.  In 
a July 2000 rating action, this evaluation was increased to 
60 percent, effective January 1998, and the assigned rating 
is not the maximum available under applicable diagnostic 
criteria.  The claim for an increased evaluation therefore 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In a letter received by the RO in April 2001, the veteran 
raised the issue of entitlement to an earlier effective date 
for the grant of a 60 percent evaluation for his left hand 
disorder.  However, in a subsequent statement received in 
January 2002, he indicated that he no longer sought to pursue 
this matter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his claim.

2.  While the veteran clearly has loss of use of his left 
hand, it is his right hand which is dominant; moreover, his 
service-connected disabilities do not include loss of use of 
the right hand or one foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
residuals of a shell fragment wound to the left hand (Muscle 
Group IX) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a (Diagnostic Code 5125), 4.73 (Diagnostic 
Code 5309) (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, the RO has afforded 
him multiple VA examinations, and there is no indication of 
further relevant medical records that need to be obtained and 
added to the claims file.  See also 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the September 
1999 Statement of the Case and the July 2000 Supplemental 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and evidently did not inform 
him of, the enactment of the new provisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

The RO has evaluated the veteran's left hand disorder under 
38 C.F.R. §§ 4.71a (Diagnostic Code 5125) and 4.73 
(Diagnostic Code 5309) (2001).

Diagnostic Code 5309 addresses Muscle Group IX, encompassing 
the intrinsic muscles of the hand.  Under this code section, 
a rating is to be based on limitation of motion because the 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, and tendons.

Under Diagnostic Code 5125, loss of use of the hand warrants 
a 60 percent evaluation in cases of minor joints, whereas a 
70 percent evaluation is in order in the case of a major 
joint.

The Board has reviewed the claims file, particularly the 
examination reports from February 1998 and March 2000, to 
determine whether a higher evaluation might be warranted 
under Diagnostic Code 5125.  The reports from March 2000 
reflect that the veteran undoubtedly has loss of use of the 
left hand, as evidenced by an inability to grasp with this 
hand.  However, a February 1998 VA hand, thumb, and fingers 
examination report also confirms that the veteran's right 
hand is dominant.  Therefore, as the left hand is not the 
dominant hand, a 60 percent evaluation is the maximum 
allowable under Diagnostic Code 5125 for the left hand 
disorder.  

As to other diagnostic codes, the Board notes that a 100 
percent evaluation is warranted in cases of loss of use of 
both hands (Diagnostic Code 5109) or loss of use of one hand 
and one foot (Diagnostic Code 5111).  However, there is no 
indication of loss of use, let alone service-connected loss 
of use, of either the right hand or one foot.  As such, these 
code sections do not provide a basis for an increased 
evaluation.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for an increased schedular evaluation for 
residuals of a shell fragment wound to the left hand (Muscle 
Group IX), and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 

Finally, the veteran has submitted no evidence, medical or 
otherwise, showing that his service-connected left hand 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  

In reaching this determination, the Board is aware that the 
veteran's left hand disorder is his only service-connected 
disability and that, in a March 2001 rating decision, the RO 
granted entitlement to a total disability evaluation based 
upon individual unemployability due to a service-connected 
disability (TDIU).  However, the RO predicated this grant on 
the provisions of 38 C.F.R. § 4.16(a) (2001), which allow for 
a schedular grant of TDIU in cases where there is a 
disability rated at 60 percent or more, as here.  There is no 
indication that the extra-schedular provisions of 38 C.F.R. 
§ 4.16(b) were, or should have been, implicated in this 
decision.
Therefore, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001), which pertain in cases of 
"exceptional" circumstances warranting an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the left hand (Muscle 
Group IX), currently evaluated as 60 percent disabling, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

